Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 9/15/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden.  This is not found persuasive because there is an undue burden due to different keywords and areas that would be searched.
The requirement is still deemed proper and is therefore made final.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 3-5, 8, & 10 are objected to because of the following informalities. Appropriate correction is required.
Claims 3-4 & 10. The limitation “is ranged from” is unidiomatic. The Examiner suggests using “ranges from.”

Claim 7. The limitation “are intersected” is unidiomatic. The Examiner suggests using “intersect.”

Claim 8. The term “staking” appears should be “stacking.”

Claim 5. This claim is objected to for being dependent upon an objected claim.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claim 1. The specification does not reasonably provide enablement for the open-ended ratio that “is greater than or equal to 2.” Because there is no upper limit, the ratio can go up to infinity where there is no reasonable enablement. See MPEP 2164.06(a) (citing MagSil Corp. v. Hitachi Global Storage Technologies, Inc., 687 F.3d 1377 (Fed. Cir. 2012) where a range of at least 10% was interpreted to go up to infinity and thus was ruled to be unenabled because the specification failed to enable up to infinity without going through the Wands factors). The specification does not provide enablement of up to infinity.
The Examiner suggests putting in an upper bound that has support from the specification, such as the scaled figures.

Claims 2-10. These claims are rejected for being dependent upon a rejected claim.


The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-8. These claims lack a transitional phrase (e.g. “comprising”) and thus are indefinite.
For purposes of examination it will be assumed that the transitional phrase “comprising” is used.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 & 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 2. This claim’s does not narrow the limitations of claim 1 because it is essentially just a definition of a term that is not in claim 1.

Claim 7. The grains of claim 1 must intersect thus claim 7 fails to further limit.

Claim Rejections - 35 U.S.C. §§ 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 6-10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by, or in the alternative rejected under 35 U.S.C. § 103(a) as obvious over Li et al., CN 104392939 A. A machine translation was used for Li et al. [hereinafter Li].
The body of the claim is generally written with parentheses following the limitations indicating the prior art's teachings and/or examiner notes.

Claim 1. A twinned copper layer (nanotwinned copper layer; Li abstract, fig. 2), 
wherein 35% or more in volume of the twinned copper layer comprises plural twinned grains (plurality of crystal grains which are twinned, since Li only mentions twinned crystal grains it would be understood that the layer would be mostly if not all twinned grains; Li [0049], fig. 2)
30% or more of the plural twinned grains are flake twinned grains (all grains pictured are flake shaped; Li [0030] (explaining fig. 2 is a top view), fig. 2, see also Li figs. 3-4), and 
a ratio of a length to a thickness of at least a part of the flake twinned grains is greater than or equal to 2 (size of 0.5-10 micrometers with a thickness of 3-100 nm, which falls into the claimed range; Li [0049], fig. 5).
The claimed properties are also or alternatively inherently disclosed in Li. “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.” MPEP § 2112.01(I).
The specification teaches “the twinned copper layer with a specific structure can be prepared when the plating solution does not comprise a chloride ion.” App. Spec. p. 3 ll. 10-24. The specification goes on to state “In conclusion, the present disclosure provides a twinned copper layer with a specific structure, which comprises flake twinned grains with specific length to thickness ratio, and the twin direction of the flake twinned grains are intersected.” App. Spec. p. 19 ll. 23-26.
Because Li also teaches depositing the layer without chloride ions, Li’s layer would also exhibit the claimed properties. Li [0022].

Claim 2. The twinned copper layer of claim 1, wherein a thickness direction of the flake twinned grains is a twin direction of the flake twinned grains (Li fig. 2 shows the grains stacked, which would then lead to the twin direction). Li fig. 2.
This property is also inherently taught. See claim 1 rejection.

Claim 3. The substrate of claim 1, wherein an included angle between a twin boundary of at least a part of the plural twinned grains and a thickness direction of the twinned copper layer is ranged from 0 degree to 30 degrees. (angles shown between are between 0-30 degrees). Li [0031] (explaining that fig. 3 is a cross-sectional picture), figs. 3-4.
This property is also inherently taught. See claim 1 rejection.

Claim 6. The twinned copper layer of claim 1, wherein a length of the at least a part of the flake twinned grains is ranged from 0.5-20 µm (size of 0.5-10 micrometers with a thickness of 3-100 nm, which falls into the claimed range). Li [0049].
This property is also inherently taught. See claim 1 rejection.

Claim 7. The twinned copper layer of claim 1, wherein two adjacent twinned grains of the plural twinned grains are intersected (figure shows grains intersecting). Li fig. 2.
This property is also inherently taught. See claim 1 rejection.

Claim 8. The twinned copper layer of claim 1, wherein the plural twinned grains are formed by staking plural twins along a [111] crystal axis (this property is inherently taught). See claim 1 rejection.

Claim 9. A substrate having a twinned copper layer (substrate with twinned copper layer; Li abstract, claim 1, [0012]-[0014]) comprising: 
a substrate (substrate; id.); and 
a twinned copper layer disposed on the substrate or embedded into the substrate, wherein 35% or more in volume of the twinned copper layer comprises plural twinned grains, 30% or more of the plural twinned grains are flake twinned grains, and a ratio of a length to a thickness of at least a part of the flake twinned grains is greater than or equal to 2 (rejected for similar reasons stated in claim 1).

Claim 10. The substrate of claim 9, wherein an included angle between a twin boundary of at least a part of the plural twinned grains and a surface of the substrate is ranged from 60 degrees to 90 degrees (angles shown between 60-90 degrees, which would also be at the substrate). Li [0031] (explaining that fig. 3 is a cross-sectional picture), figs. 3-4.
This property is also inherently taught. See claim 1 rejection.

Claims 4-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Chiang et al., U.S. Patent App. Pub. No. 2019/0127871 A1 [hereinafter Chiang].
Claims 4-5. Li is silent on (claim 4) the twinned copper layer of claim 1, including: 0.05 at% to 20 at% of at least one element selected from the group consisting of Ag, Ni, Zn, Pb, Al, Au, Pt, Mg and Cd; and rest of Cu (claim 5) the twinned copper layer of claim 4, wherein the at least one element is Ag.
However, Chiang teaches compared to copper alone, adding silver to form an alloy with a silver content of 0.1-40 wt% improves “mechanical strength and electromigration resistance.” Chiang [0001], [0003], [0015], [0030], [0034], [0037].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s layer with Chiang’s silver to 0.1-40 wt% to improve “mechanical strength and electromigration resistance.”

Claims 1, 3, & 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Chen et al., U.S. Patent App. Pub. No. 2013/0122326 A1 [hereinafter Chen]
Claims 1 & 9. This serves as an alternative rejection of “wherein 35% or more in volume of the twinned copper layer comprises plural twinned grains.” 
Chen teaches over 50% of the volume of the copper layer comprising nanotwin crystals. Chen [0032], [0066], [0068], claim 1.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s layer to be over 50 vol% nanotwin crystals to yield the predictable result of having a suitable volume of nanotwin crystals.

Claim 3. This serves as an alternative rejection of “the twinned copper layer of claim 1, wherein an included angle between a twin boundary of at least a part of the plural twinned grains and a thickness direction of the twinned copper layer is ranged from 0 degree to 30 degrees.”
Chen teaches an angle of 0-20 degrees is a suitable angle for between grains in a stacking direction. Chen [0017], [0019], [0022], [0032], [0034], claim 1.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s layer comprising 0-20 degree angles between greens to yield the predictable result of having a suitable angle between crystal grains.

Claim 8. This serves as an alternative rejection of “the twinned copper layer of claim 1, wherein the plural twinned grains are formed by staking plural twins along a [111] crystal axis.”
Chen teaches stacking nanotwin crystal grains in the orientation of the [111] crystal axis significantly enhances electro-migration resistance and reduces “the possibility of formation of voids caused by electro-migration.” Chen [0007], claim 1.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s layer by stacking nanotwin crystal grains in the orientation of the [111] crystal axis to significantly enhance electro-migration resistance and reduce “the possibility of formation of voids caused by electro-migration.”

Claim 10. This serves as an alternative rejection of “the substrate of claim 9, wherein an included angle between a twin boundary of at least a part of the plural twinned grains and a surface of the substrate is ranged from 60 degrees to 90 degrees.”
Chen teaches angles of twin boundaries to be substantially perpendicular to the substrate surface, including between 60-90 degrees. Chen figs. 2A-2B.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s layer to have the angles of twin boundaries to be substantially perpendicular to the substrate surface, including between 60-90 degrees, to yield the predictable result of having a suitable angle for twin boundaries.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hosung Chung whose telephone number is (571) 270-7578. The examiner can normally be reached Monday-Friday, 9 AM - 6 PM ET.
If Applicant wishes to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicant may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
 
/HO-SUNG CHUNG/Examiner, Art Unit 1794